 


109 HR 4412 IH: Comprehensive Immigration Data And Technology Accountability Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4412 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. McHenry (for himself, Mr. Jindal, Mr. Issa, Mr. Doolittle, Mr. Kline, Mr. Westmoreland, Mr. Brady of Texas, Mr. Wamp, Mr. Bartlett of Maryland, Mr. Rohrabacher, Mr. McCaul of Texas, Mr. Feeney, Mr. Shadegg, Mrs. Myrick, Mr. Gingrey, and Mr. Gutknecht) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To require the Secretary of Homeland Security to consolidate existing U.S. Citizenship and Immigration Services databases into a comprehensive database that allows real-time access to data, in order to improve customer service and enhance national security and public safety, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Comprehensive Immigration Data And Technology Accountability Act of 2005.  
2.Consolidation of citizenship and immigration services databases 
(a)In generalThe Secretary of Homeland Security shall consolidate existing U.S. Citizenship and Immigration Services databases into a comprehensive database that allows all authorized users real-time access to data, in order to improve customer service and enhance national security and public safety. 
(b)Databases includedThe databases to be included in such consolidation are as follows: 
(1)The Computer Linked Application Information Management Systems (CLAIMS), versions 3 and 4. 
(2)The National Tracking File Systems (NTFS). 
(3)The Systematic Alien Verification for Entitlements (SAVE). 
(4) Interagency Border Inspection System (IBIS). 
(5)Treasury Enforcement Communications System II/NIIS (TECSII/NIIS). 
(6)Any other system the Secretary determines to be appropriate. 
(c)InteroperabilityThe comprehensive database described in subsection (a) shall facilitate real-time data exchange with all other databases of the Department of Homeland Security, the Department of State, Federal law enforcement agencies (as defined in section 2 of the Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1701), and the intelligence community (as so defined) relevant to all aspects of alien screening, including databases used for visa issuance and those used for determinations of admissibility and deportability.    
(d)Biometric and linguistic capabilitiesThe comprehensive database described in subsection (a) shall incorporate full biometric and linguistic capabilities to prevent fraud and to verify the identity and immigration status of aliens in the absence of documentation.  
(e)Design and maintenance responsibilitiesThe Secretary, acting through the Under Secretary for Management, shall be responsible for the design and maintenance of the comprehensive database described in subsection (a). Such database shall be annually evaluated by the Citizenship and Immigration Services Ombudsman. 
(f)Deadlines 
(1)Platform identificationBy not later than 6 months after the date of the enactment of this Act, the Secretary shall identify a commercially or publicly available system platform suitable for the comprehensive database described in subsection (a). 
(2)Data transferBy not later than 12 months after the date of the enactment of this Act, the Secretary— 
(A)shall merge the data from the databases described in paragraphs (1) through (4) of subsection (b) into the comprehensive database described in subsection (a); and 
(B)shall ensure that all new information is entered into the comprehensive database in lieu of the databases described in paragraphs (1) through (4) of subsection (b). 
(3)ReplacementBy not later than 18 months after the date of the enactment of this Act, the Secretary shall ensure that the databases described in paragraphs (1) through (4) of subsection (b) are completely phased out and the comprehensive database described in subsection (a) is fully operational. 
 
